Citation Nr: 1531790	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-16 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left wrist disability.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.

3.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.  These matters comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated May 2003, October 2009, and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and bilateral hearing loss are addressed in the remand portion of the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

Manifestations of the Veteran's service-connected left wrist disability include pain; stiffness; weakness; decreased grip strength; and dorsiflexion to 35 degrees, palmar flexion to 40 degrees, radial deviation to 0 degrees, and ulnar deviation to 20 degrees; without any evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5215 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to Veteran's appeal of the initial rating assigned to his service-connected left wrist disability, the January 2009 rating decision granted the Veteran's service connection claim for a left wrist disability, and that claim is now substantiated.  Nevertheless, the May 2013 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Thus, the Veteran was informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that already assigned.  Accordingly, the Board finds that the Veteran has received the requisite notice.  .

The duty to assist the Veteran has also been satisfied.  With respect to the Veteran's left wrist disability, the RO obtained all VA and private treatment records identified by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA examinations in December 2008, September 2010, and July 2014.  In a June 2015 appellate brief, the Veteran's representative asserted that the Veteran's conditions have "worsened since his last outdated evaluations (dated 2010)."  However, the Veteran received a VA examination in July 2014.  There is no indication in the record that his left wrist disability worsened since his most recent examination.  Accordingly, the Board finds that the Veteran has been provided adequate VA examinations for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In a January 2009 rating decision, service connection was granted for a left wrist disability, to which a 10 percent disability rating was assigned, effective May 21, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Thereafter, the Veteran perfected an appeal as to the initial rating assigned to his service-connected left wrist disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

A review of the Veteran's VA and private treatment records reveals multiple complaints of left wrist pain and stiffness.  Physical examinations revealed swelling, tenderness to palpation, malalignment of the styloid process, bony overgrowth, and hypertrophic changes.  X-rays revealed degenerative changes in the left wrist.

A July 2002 private treatment record indicates that the Veteran had full flexion, extension, abduction, and adduction of the fingers and full thumb to finger opposition, with "awareness" to the distal radial carpal joint.  He also exhibited good thumb to finger opposition.  Range of motion testing in the left wrist revealed palmar flexion to 35 degrees, dorsiflexion to 40 degrees, ulnar deviation to 40 degrees, and radial deviation to zero degrees.  Strength was normal for finger and wrist flexors and extensors.  Grip strength was decreased on the left due to left wrist pain.  It was noted that the Veteran "can hardly even do" a press-up with a dorsiflexed wrist due to pain to the distal radial carpal joint.

During a December 2008 VA examination, the Veteran reported daily pain in his left wrist, which he characterized as one out of 10 in severity, with associated weakness, stiffness, fatigue, and lack of endurance.  There was no evidence of swelling, heat, redness, instability, giving way, or locking.  The Veteran also reported frequent flare-ups, during which he characterized his pain as six out of 10 in severity with additional limitation of function of approximately 50 percent.  He stated that flare-ups lasted approximately one hour and were precipitated by gripping, pulling, lifting, or any other motion.  The Veteran reported wearing a brace to treat his left wrist disability and denied taking any pain medication.  He stated that his left wrist disability affected his job working in a produce department of a grocery store.  Specifically, he reported difficulty lifting produce, grabbing, and squeezing.  The Veteran indicated that he stopped working at his job in the produce department in approximately 1990 because "multiple problems" rendered him unable to work, including his left wrist disability.  It was noted that the Veteran was right-handed, and his left wrist disability did not affect his ability to write or type.  A physical examination revealed no prosthetic implant, deformity, crepitation, scars, or tenderness.  Range of motion testing revealed wrist dorsiflexion to 46 degrees, palmar flexion to 45 degrees, radial deviation to 20 degrees, and ulnar deviation to 23 degrees with a deep, generalized aching pain.  There was no evidence of fatigue, weakness, lack of endurance, or any additional limitation of motion after three repetitions.  Grip strength and peripheral pulses were normal.  An x-ray revealed demineralization and degenerative joint disease.  The diagnosis was left wrist posttraumatic degenerative joint disease, with demineralization.  

During a September 2010 VA examination, the Veteran reported daily pain in his left wrist, which he characterized as "moderate to severe in intensity."  He stated that his wrist pain increased with lifting, gripping, and twisting movements.  He denied experiencing any flare-ups.  He stated that he avoided lifting over five pounds with his left hand, which was his non-dominant hand.  He reported wearing a wrist brace several times a week, but denied taking any medications for wrist pain.  The Veteran reported being able to independently perform activities of daily living.  He stated that he previously worked as a produce manager for a supermarket and subsequently worked in delivery services.  He indicated that he was able to perform his occupational duties well, but he experienced pain in his left wrist when performing repeated lifting.  The Veteran stated that he subsequently opened a bar, where he worked until his retirement in 1982.  He also stated that his left wrist condition was not a factor in his decision to retire.  A physical examination revealed no swelling, redness, heat, locking, or any significant deformity.  There was mild tenderness on the dorsal aspect of the left wrist when gripping.  The examiner observed mildly reduced grip strength in the left hand compared to the right, which was "likely" due to pain in the left wrist.  The Veteran's significant other reported noticing mild swelling in the Veteran's wrist.  Range of motion testing revealed wrist dorsiflexion to 40 degrees; palmar flexion to 40 degrees; radial deviation to 15 degrees, with evidence of pain; and ulnar deviation to 20 degrees, with evidence of pain.  After three repetitions, there was no additional limitation of motion or joint function due to pain, weakness, fatigability, or lack of endurance.  The assessment was left wrist fracture with posttraumatic degenerative joint disease.

During a July 2014 VA examination, the Veteran's significant other assisted in describing the Veteran's left wrist symptoms due to the Veteran's Alzheimer's disease and Parkinson's disease.  The Veteran's significant other reported that the Veteran experienced increased wrist pain on a daily basis, which worsened with manipulation of the wrist, even at rest.  She reported that the pain appeared to be more intense and more frequent, but indicated that the Veteran did not take any medication for wrist pain.  The Veteran's significant other indicated that the Veteran was able to feed himself with his right hand and was able to partially dress himself, but required assistance putting on pants, bathing, and using the restroom.  She stated that the Veteran did not lift anything with his left hand.  The Veteran's significant other also stated that the Veteran occasionally wore a wrist brace, but often complained that it made his wrist more painful.  There was no report of flare-ups.  Range of motion testing revealed left wrist dorsiflexion to 35 degrees; palmar flexion to 45 degrees, with objective evidence of pain beginning at 40 degrees; radial deviation to 5 degrees; and ulnar deviation to 25 degrees.  After three repetitions, left wrist dorsiflexion was limited to 30 degrees and palmar flexion was limited to 40 degrees.  There was no additional weakened movement or pain in the left wrist after three repetitions.  Muscle strength testing revealed left wrist flexion and extension as a 2/5.  Left wrist tenderness to the touch over the dorsal left wrist from mid line to the radial aspect was found, with increased tenderness over the left radial distal wrist.  There was no redness, warmth, swelling, or ulnar tenderness.  There was no evidence of ankylosis or joint replacements.  The examiner was unable to predict, without resorting to speculation, the extent of any decreased functional ability during flare-ups or with repeated use over time.  The diagnosis was left wrist fracture with posttraumatic degenerative joint disease.

The Veteran's left wrist disability has been assigned a 10 percent disability rating based on painful motion pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5215, relating to limitation of motion of the wrist.  Full range of motion of the wrist is defined as 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmer flexion, 0 to 45 degrees ulnar deviation, and 0 to 20 degrees radial deviation.  38 C.F.R. § 4.71a, Plate I (2014).  Pursuant to Diagnostic Code 5215, a 10 percent disability rating is warranted if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating for limitation of motion of the wrist under this diagnostic code.  A higher disability rating is only warranted if there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014).  

A review of the medical evidence of record reveals complaints of left wrist pain, stiffness, weakness, decreased grip strength, and limitation of motion.  Physical examinations revealed tenderness to palpation and on one occasion, swelling with some bony hypertrophic changes and malalignment of the styloid process.  Throughout the pendency of this appeal, there was no evidence of a prosthetic implant, deformity, crepitation, scars, redness, heat, locking, ankylosis, or significant deformity.  Left wrist muscle strength was a 2/5.  Range of motion of the left wrist was, at worst, dorsiflexion to 35 degrees, palmar flexion to 40 degrees, radial deviation to 0 degrees; and ulnar deviation to 20 degrees, with evidence of pain.  The Veteran treated his left wrist disability with occasional use of a wrist brace and denied taking any medication for wrist pain.  Based on the foregoing, the Board finds that the limitation of motion caused by the Veteran's right wrist disability warrants a noncompensable rating under diagnostic code 5215.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  However, when limitation of motion of an arthritic joint that has been established by x-ray evidence is noncompensable under the appropriate diagnostic code, a 10 percent disability rating is warranted, for limitation of motion shown by swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202-206 (1995).  However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97; 63 Fed. Reg. 3262 (1998) (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the Veteran's service-connected left wrist disability has been assigned the maximum rating under Diagnostic Code 5215, an increased rating based on functional loss is not available.  Furthermore, the 10 percent disability rating already assigned to the Veteran's service-connected left wrist disability is based on the Veteran's symptoms of pain, weakness, and additional functional loss, as range of motion testing did not meet the minimum criteria for a compensable rating based in limitation of motion under Diagnostic Code 5215.

The Board has also considered whether a higher disability rating is warranted under an alternative diagnostic code; however, the evidence of record does not show ankylosis of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Thus, a higher disability rating is not warranted under an alternative diagnostic code relating to disabilities of the wrist.  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria for musculoskeletal disorders under which the Veteran's service-connected disability is evaluated specifically contemplates the level of occupational and social impairment caused by his left wrist disability.  See 38 C.F.R. § 4.71a.  As determined above, the Veteran's service-connected left wrist disability has been manifested left wrist pain, weakness, stiffness, decreased grip strength, and limitation of motion.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the above-referenced rating assigned for this disability. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left wrist disorder, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected left wrist disorder varied to such an extent that a rating greater or less than 10 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Finally, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record or the veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran retired in 1982, and there is no other evidence of record indicating that the Veteran is unemployable due to his service-connected left wrist disability during the appeal period, the Board finds that a claim for TDIU has not been raised.  See Id.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for his service-connected left wrist disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for a left wrist disability is denied.


REMAND

In June 2009, the Veteran filed a claim of entitlement to a rating in excess of 30 percent for PTSD, which was denied in an October 2009 rating decision.  Thereafter, the Veteran perfected an appeal.

An August 2009 VA examination report indicates that since the Veteran's March 2006 VA examination, he consistently received treatment from two VA psychiatrists.  A review of the Veteran's electronic claims file reveals no VA psychiatric treatment records from June 2006 to June 2012, and there is no indication in the record that the RO considered these records in the October 2009 rating decision or any subsequent statements of the case.  These records are particularly relevant in light of the fact that the Veteran's progressively worsening dementia prevented a thorough evaluation of his PTSD symptoms during his most recent VA examination.  Accordingly, a remand is necessary in order to obtain the Veteran's VA psychiatric treatment records from the Phoenix VA Medical Center dated June 2006 through June 2012.  See 38 C.F.R. 3.159(c)(2) (2014).  

Additionally, in a June 2011 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 30 percent.  Later in June 2011, the Veteran's representative submitted a notice of disagreement with regard to the rating assigned to the Veteran's bilateral hearing loss in the June 2011 rating decision.  However, a statement of the case has not been issued with respect to this issue.  Therefore, the issue of entitlement to a rating in excess of 30 percent for bilateral hearing loss is remanded to the RO for issuance of a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remand for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights with respect to the issue of entitlement to a rating in excess of 30 percent for bilateral hearing loss.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

2.  The RO must obtain all psychiatric treatment records from the Phoenix VA Medical Center dated June 2006 through June 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.   After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a rating in excess of 30 percent for PTSD must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while these issues are in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


